Citation Nr: 0808578	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals of a left 
knee injury.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in June 2004, the 
veteran indicated that he wanted to have a hearing at the RO.  
The veteran was scheduled for a travel board hearing to be 
held at the RO in May 2007; however, the veteran did not 
appear for the hearing.  As of this date, no response has 
been received from the veteran; therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2007).  

In July 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's left knee condition preexisted service, as 
it was noted upon entrance.  

3.  The veteran's left knee condition and residuals thereof 
did not undergo an increase in severity during service that 
could be identified as an advancement beyond normal 
progression.  




CONCLUSION OF LAW

Residuals of a left knee injury preexisted service and was 
not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

The veteran asserts that service connection is warranted for 
his left knee disability.  The veteran explains in a June 
2003 personal statement that during his military service, he 
injured his left knee while participating in an authorized 
flag football tournament.  He explained that he was treated 
for his injury and placed on crutches for several weeks.  The 
Board notes that the veteran also acknowledged a left knee 
injury prior to service, but contends that his knee was 
normal upon entry into service.  Since service, the veteran 
noted that he has endured pain and inflammation, which has 
resulted in arthroscopic surgery and recommended knee 
replacement surgery.  The veteran contends that his current 
condition is attributable to his military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.  

Mere history provided by the veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims (Court) has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).  

As noted, under 38 U.S.C.A. §§ 1111, 1131, the presumption of 
soundness does not attach on conditions recorded on entrance 
examination reports or may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated therein.  If the 
presumption of soundness does not attach or has been 
rebutted, aggravation may not be conceded unless the 
preexisting condition increased in severity during service, 
pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 
16, 2003).  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is permanently 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As previously stated, the veteran seeks service connection 
for residuals of a left knee injury.  Specifically, he claims 
that his knee was asymptomatic prior to service and later 
aggravated during service while playing football.

On the pre-induction report of medical history, dated October 
1970, the veteran indicated that he had "trick" or locked 
knee, and the pre-induction examiner noted that the veteran 
sustained a torn ligament to his left knee in 1967.  Even 
though a follow-up examination in March 1971 revealed normal 
motion of the knee with no locking, effusion, popping, or 
instability, the presumption of soundness at entrance does 
not attach.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Since 
the record clearly establishes the pre-service existence of a 
left knee injury, the Board needs next to determine whether 
the veteran's preexisting condition was aggravated during 
active duty.  

As stated previously, a preexisting injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  In 
this case, the veteran's service medical records do not 
reveal permanent aggravation of the veteran's preexisting 
left knee condition.  The service medical records show the 
veteran visited sick call in May 1974 for complaints of left 
knee pain.  The treatment note indicates that the veteran had 
left knee pain with slight edema.  On physical examination, 
the veteran exhibited full range of motion of the left knee 
with increased pain on extreme flexion.  It was opined that 
the veteran had a possible sprain and was treated with heat 
and elevation of the left knee.  The follow-up treatment note 
in May 1974 reflected the veteran's left knee had lessened in 
pain with decreased edema.  Although it is clear that he 
received treatment for a left knee condition during service, 
these entries do not establish a permanent increase in 
disability, as they do not indicate any pathological changes 
to the veteran's preexisting knee condition or that such 
treatment was reflective of more than temporary flare-ups.  
In fact, although the veteran and physician noted a history 
of a "trick" left knee on the June 1975 separation 
examination report, no significant abnormality of the left 
knee was reported.  Clinical evaluation of the lower 
extremities was normal.  The fact that the veteran's left 
knee was symptomatic in service, in and of itself, does not 
establish aggravation.  Jensen and Hunt, supra.  

The Board notes that this conclusion is further supported by 
the post service evidence, which is devoid of any clinical 
records showing that the veteran received medical treatment 
for his left knee condition immediately after service or for 
many years after his service separation.  Rather, post 
service medical records show initial complaints of left knee 
pain in February 1999, many years after his service.  A 
February 1999 private medical record notes the veteran's 
"sudden onset of left knee pain and swelling."  It was 
noted that the veteran reported a similar incident with his 
knee when he was younger.  Physical examination revealed 
marked crepitus to the knee, minor joint line tenderness, and 
slight laxity with no major ligament damage to the knee.  
Follow-up treatment in March 1999 indicated that his 
condition had improved minimally.  Examination of the left 
knee showed some swelling and tenderness along the knee both 
medially and laterally with patellofemoral crepitus on 
motion.  The veteran returned for treatment again in March 
1999 for continuing complaints of knee pain.  It was noted 
that the veteran would be scheduled for surgery in the near 
future.  As such, in April 1999, surgery was performed for 
internal derangement of the left knee, pigmented villonodular 
synovitis, and probable degenerative joint disease.  
Subsequently thereafter, a February 2003 private medical 
record notes the veteran's complaints of left knee pain.  
Based upon physical examination as well as radiographic 
findings, it was opined that the veteran had degenerative 
joint disease of the left knee.  In April 2003, the veteran 
went to the local VA outpatient facility for complaints of 
left knee pain.  The April 2003 VA outpatient treatment 
record stated that the veteran's left knee exhibited guarded 
and decreased range of motion, mild effusion, generalized 
tenderness to palpitation, marked tenderness, and an 
inability to perform the Drawer test.  The veteran was 
assessed with chronic left knee pain, probable degenerative 
joint disease, and chrondromalacia patellae.  

Although the veteran has claimed that his left knee condition 
has remained consistently symptomatic since service, the 
approximately 24-year gap in treatment records is persuasive 
evidence against the claim and strengthens the conclusion 
that the veteran's preservice left knee condition was 
essentially unaffected by service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against 
the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002).  

In August 2007, the veteran was afforded a VA examination for 
his left knee condition.  The veteran stated that he 
experiences daily intense mechanical left knee pain, 
effusion, and frequent locking.  After physical examination 
of the veteran, the examiner diagnosed the veteran with 
osteoporosis and moderate tricompartment degenerative joint 
disease with narrowing and articular lipping.  The examiner 
opined that it is as likely than not the veteran's left knee 
condition predated his service and is related to his left 
knee injury sustained prior to service, but the examiner did 
not comment on the relationship between his current left knee 
condition and the veteran's service.  However, in an October 
2007 addendum, the examiner stated that because review of the 
veteran's service medical records reveal only a single 
episode of mild acute knee sprain in May 1974, it is less 
than likely the veteran's preexisting knee condition was 
aggravated during his military service, and it is also less 
than likely related to his military service.  The examiner 
concluded that the veteran's current left knee condition is 
related to chronic degenerative changes due to "aging and a 
genetic predisposition for osteoarthritic conditions."  

In this case, the Board places great probative weight on the 
veteran's service medical records which show that he received 
treatment, but on discharge clinical evaluation was normal; 
the post service medical reports which are silent for 
complaints or treatment for many years after the veteran's 
separation from service; and the October 2007 medical opinion 
which was based on a review of the veteran's claims file, 
finding that the veteran's left knee condition was not 
aggravated or related to his military service.  The 
cumulative effect of the foregoing is that the veteran's 
residuals of a left knee injury existed prior to service and 
was not aggravated therein.  

The Board has also considered the veteran's contentions, and 
even though he is competent to provide testimony as to his 
left knee symptoms, or other matters within his personal 
observation, he is not a medical professional and is not 
competent to state that the underlying pathology of his left 
knee condition was aggravated or incurred during his period 
of active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for residuals of a left knee injury, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2003 letter sent to the veteran.  In the 
May 2003 letter, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the July 2007 VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
supplemental statement of the case was also issued to him in 
November 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, private treatment records from February 1999 to 
February 2003, and VA outpatient treatment records dated 
April 2003 to May 2003.  The veteran was also provided an 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


